             Case 1:20-cv-00206 Document 1 Filed 01/27/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GUN OWNERS OF AMERICA, INC.,        )
8001 Forbes Place                   )
Suite 202                           )
Springfield, VA 22151               )
                                    )
                    Plaintiff,      )                      Civil Action No. 20-cv-206
                                    )
v.                                  )
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
935 Pennsylvania Avenue, N.W.       )
Washington, D.C. 20535-0001         )
                                    )
                    Defendant.      )
____________________________________)

                                        COMPLAINT

       Plaintiff Gun Owners of America, Inc. brings this action against Defendant Federal

Bureau of Investigation (“FBI”) to compel compliance with the Freedom of Information Act, 5

U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges the following:

                               JURISDICTION AND VENUE

       1.     The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                          PARTIES

       3.     Plaintiff Gun Owners of America is a California non-stock corporation with its

principal place of business in Springfield, Virginia. Gun Owners of America is organized and

operated as a non-profit membership organization, exempt from federal income taxes under



                                               1
             Case 1:20-cv-00206 Document 1 Filed 01/27/20 Page 2 of 5



Section 501(c)(4) of the Internal Revenue Code. Gun Owners of America seeks to promote

social welfare through informing and educating the public on and conducting activities in

defense of the Second Amendment and the right to keep and bear arms.

       4.      Defendant Federal Bureau of Investigation is a law enforcement bureau within the

U.S. Depatment of Justice, a department of the United States Government, and is headquartered

at 935 Pennsylvania Avenue, N.W., Washington, D.C. 20535-0001. Defendant has possession,

custody, and control of records to which Plaintiff seeks access.

                                   STATEMENT OF FACTS

       5.      On October 4, 2019, Plaintiff submitted an FOIA request, online, through

Defendant’s eFOIPA portal. See Exhibit A.

       6.      The request sought records relating to a form promulgated by Defendant, entitled

“NICS Indices Self-Submission Form,” purporting to allow otherwise eligible persons to report

themselves to the federal government as ineligible to purchase or possess firearms.

       7.      Specifically, Plaintiff's FOIA request sought:

       (a) a copy of this document, along with any other documents, instructions, or
       guidance that may accompany this document;
       (b) records regarding the origin of this document, and information related to its use
       by FBI personnel;
       (c) records regarding other government agencies or entities that have been asked to
       use or have used this document;
       (d) records relating to any stated constitutional or legal basis or other justification
       for this document, and/or explaining why it was created;
       (e) records regarding the process by which the names of persons who sign this
       document are entered to the NICS system;
       (f) records regarding situations where the FBI, ATF, or other agency has
       knowledge that a person has not been “adjudicated” mentally defective or
       “committed” to a mental institution, but nevertheless submits their information
       to NICS as a prohibited person on the basis of their having signed this
       document; and
       (g) records relating to either the number of persons who have been submitted to
       NICS pursuant to this document or, if not available, then copies of all signed
       documents (with identifying information redacted).

                                                 2
             Case 1:20-cv-00206 Document 1 Filed 01/27/20 Page 3 of 5




       8.        Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant was required to respond to

Plaintiff's FOIA requests within 20 working days of this request. Defendant did not respond

substantively.

       9.        On October 10, 2019, Defendant sent a letter to Plaintiff, acknowledging receipt

of Plaintiff’s FOIA request, assigning it Tracking Number 1448966-000, stating that the request

had been approved for processing, and that Plaintiff’s request for a fee waiver was “under

consideration.” Exhibit B.

       10.       On January 10, 2020, Plaintiff’s counsel called Defendant’s FOIA office, and left

a message, asking for an update on the status of Plaintiff’s request.

       11.       On January 13, 2020, Defendant sent a response via email, stating that Plaintiff’s

request is in “Initial Processing,” and that “the estimated date on which the FBI will complete

action on your request is 1,591 days [4.4 years] from the date the FBI opened your request.”

       12.       Plaintiff should not be required to wait this long for its request to be processed.

The purposes of FOIA - governmental openness and accountability - will not be served by

making gun owners wait years and years to discover what government bureaucrats are doing to

facilitate, incentivize, or compel individual Americans to waive their constitutionally protected

right to keep and bear arms.

       13.       The statutory deadline to respond has long passed, and Defendant has failed to

provide a substantive response to Plaintiff's FOIA request. As of the date of this Complaint,

Defendant has failed to produce all responsive records or assert any claims that responsive

records are exempt from production.




                                                   3
                Case 1:20-cv-00206 Document 1 Filed 01/27/20 Page 4 of 5



        14.      Since Defendant failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A)(i), Plaintiff is deemed to have fully exhausted any and all administrative remedies

with respect to its FOIA request. See 5 U.S.C. § 552(a)(6)(C).

        15.      Plaintiff is a nonprofit organization seeking information with which to inform and

educate the public about the workings of government. Here, government appears to be working

to extinguish the constitutionally protected rights of many Americans. Release of the records

requested is in the public interest.

                                       CAUSE OF ACTION
                                (Violation of FOIA, 5 U.S.C. § 552)

        16.      Plaintiff realleges paragraphs 1 through 15 as though fully set forth herein.

        17.      Defendant has failed to process and make a determination regarding Plaintiff’s

October 4, 2019 FOIA request within the statutory time limit, and is unlawfully withholding

records requested by Plaintiff pursuant to 5 U.S.C. § 552.

        18.      Plaintiff is being irreparably harmed by reason of Defendant’s unlawful

withholding of requested records, and Plaintiff will continue to be irreparably harmed unless

Defendant is compelled to conform its conduct to the requirements of the law.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Gun Owners of America requests that the Court grant all

appropriate relief for the violation of FOIA alleged above, including:

              a. An order and judgment requiring the Defendant to conduct a search for any and

                 all records responsive to Plaintiff’s FOIA request, and to demonstrate that it

                 employed search methods reasonably likely to lead to the discovery of all records

                 responsive to Plaintiff’s request;




                                                      4
            Case 1:20-cv-00206 Document 1 Filed 01/27/20 Page 5 of 5



          b. An order and judgment requiring the Defendant to produce, by a date certain, any

             and all non-exempt records responsive to Plaintiff’s FOIA request and a Vaughn

             index of any responsive records withheld under claim of exemption;

          c. An order and judgment permanently enjoining Defendant from continuing to

             withhold any and all non-exempt records in this case that are responsive to

             Plaintiff’s FOIA request;

          d. Attorneys’ fees and costs to Plaintiff pursuant to any applicable statute or

             authority, including 5 U.S.C. § 552(a)(4)(E); and

          e. Any other relief that this Court in its discretion deems just and proper.


                                                      /s/ Robert J. Olson_________
                                                    Robert J. Olson
                                                    (D.C. Bar No. 1029318)
                                                    Jeremiah L. Morgan
                                                    (D.C. Bar No. 1012943)
                                                    William J. Olson
                                                    (D.C. Bar No. 233833)
                                                    William J. Olson, P.C.
                                                    370 Maple Avenue West, Suite 4
                                                    Vienna, VA 22180-5615
                                                    703-356-5070 (telephone)
                                                    703-356-5085 (fax)
                                                    wjo@mindspring.com (e-mail)

                                                    Counsel for Plaintiff
Dated: January 27, 2020                             GUN OWNERS OF AMERICA, INC.




                                               5
